                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         BARBARA LEFIELL,
                                   4                                                  Case No. 18-cv-00522-SI (SI)
                                                       Plaintiffs,
                                   5                                                  AMENDED
                                                v.                                    PRETRIAL PREPARATION ORDER
                                   6                                                  (CIVIL)
                                         UNION PACIFIC RAILROAD
                                   7     COMPANY, et al.,
                                   8                   Defendants.

                                   9
                                       It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:
                                  10

                                  11   DISCOVERY PLAN: Per F.R.Civ.P and Local Rules, subject to any provisions below.

                                  12   NON-EXPERT DISCOVERY CUTOFF is: July 31, 2019.
Northern District of California
 United States District Court




                                  13   DESIGNATION OF EXPERTS: May 24, 2019; REBUTTAL: June 6, 2019;
                                            Parties SHALL conform to Rule 26(a)(2).
                                  14

                                  15   EXPERT DISCOVERY CUTOFF is: June 21, 2019.

                                  16   DISPOSITIVE MOTIONS SHALL be filed by; August 9, 2019;
                                            Opp. Due: August 23, 2019; Reply Due: August 30, 2019;
                                  17        and set for hearing no later than September 13, 2019 at 10:00 AM.
                                  18
                                       PRETRIAL CONFERENCE DATE: October 22, 2019 at 3:30 PM.
                                  19
                                       JURY TRIAL DATE: November 4, 2019 at 8:30 AM.
                                  20        Courtroom 1, 17th floor.
                                  21   TRIAL LENGTH is estimated to be _12__ days.
                                  22
                                       SPECIAL DISCOVERY AND PRETRIAL PROVISIONS:
                                  23   n/a

                                  24

                                  25

                                  26

                                  27

                                  28
                                       The pretrial conference SHALL be attended by trial counsel prepared to discuss all aspects
                                   1   of the case, including settlement. Parties SHALL conform to the attached instructions.
                                   2   Plaintiff is ORDERED to serve a copy of this order on any party subsequently joined in this
                                       action.
                                   3
                                                IT IS SO ORDERED.
                                   4

                                   5
                                       Dated:     5/6/19
                                   6
                                                                                        ____________________________________
                                   7                                                    SUSAN ILLSTON
                                                                                        United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    2
